Appeal (1) from a judgment of conviction rendered by the County Court, Westchester County, on June 23, 1958, sentencing appellant, after he had been found guilty by a jury of attempted rape and assault in the second degree, to serve on each count an indefinite term in the Elmira Reformatory, both sentences to run concurrently, and (2) from each and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders which have been reviewed on the appeal from the judgment of conviction. Present ■ — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.